LAMM, J.
— Action to quiet title. Judgment for defendant.
The pleadings and facts in this case, in controlling features, are the same as in the companion case of Skillman et al. v. Clardy, ante, p. 297. There was here no common source of title agreed to as there was in the Clardy case. So, after the tax sale which in the Clardy case was held to cut up the title of plaintiffs’ ancestor, the chain of title of defendant Weber from the purchaser at the tax sale ran differently. But these differences are wholly unimportant. The opinion in the Clardy case, therefore, should be read with this and as disposing of material assignments of error, the two cases being argued together and taken as one for appellate purposes.
The maxims being that on equivalent facts the law is the same and the judgment is the same, and that it is proper to reason from similars to similars, the judgment herein should be affirmed on the authority of the Clardy case.
Let that be done.
All concur.